LACOMBE, Circuit Judge.
The patentee in his specifications states that:
“The problem of providing a simple and efficient fastening for holding the gratings .in their supporting frames of angle iron or equivalent construction, which can be conveniently operated both in attaching and detaching, has presented some difficulty. Such fastening must be placed below the upper surface of the granting so as not to present any projections against which the feet of pedestrians may strike, and when so located it soon becomes buried in accumulated dirt, rust, or ice, which, added to the inaccessibility of its position, makes it difficult to detach when the grating is to be taken up, as well as difficult to .install in the first placo. I have invented a simple form of attachment for such gratings which overcomes those difficulties, and the best form of apparatus at present known to me, embodying the principle of my invention, is illustrated in the accompanying sheet of drawings.”
*156The claim, infringement of which is charged, reads:
“1. The combination with a grating having a plurality of substantially parallel projecting bars at each end, and a frame for holding the said grating having end supporting pieces for the grating, of a projecting member set in the frame and having a roughened under surface extending substantially parallel to the grating, and a swinging member pivoted in the projecting ends of the grating and adapted to engage the roughened under surface of the projecting member.”
The prior art contains a patent, No. 1,105,791, granted August 4, 1914 (on application filed July 7, 1913), to Walter E. Irving, for “means for fastening floor and sidewalk gratings.” The claim of the Irving patent reads:
“The combination with a grating having a plurality of projecting bars at each end, and a frame for holding the same having end pieces of angle iron, of a threaded bolt loosely fitting in a hole in the vertical flange of the angle iron, a nut for clamping said bolt rigidly to said angle iron in a position parallel to the grating, and a swinging plate perforated to engage said bolt and pivoted to the projecting bars of the grating.”
This sufficiently describes Irving’s device. It is quite apparent that the claim of the patent in suit can be given no broad construction; the mere substitution of a hook, or an eye, or some other device, for a hole in a swinging plate, such hole, hook, eye, or what not engaging with a projection, would not be patentable. Examination of the specification shows that Berson effected a co-operation of the two parts of the holding device which apparently made it more efficient. His swinging member is a U-shaped structure adapted to swing under the projection with which it is to engage. His projecting member, which is a bolt, screw-threaded as bolts are, extends parallel to the horizontal flange of the angle iron on which the grating rests; the bolt being mounted in the vertical flange of the angle iron. A hole is made in this flange, through which the bolt is inserted and clamped to the flange by a lock nut. This hole is made larger than the bolt, so that the latter may be pointed slightly upward, if necessary, to facilitate swinging the U-shaped structure under it. The lock nut can then be easily screwed up with a spanner, thereby fastening the bolt rigidly in a horizontal position with its serrated under surface (the serration being the screw-threads) bearing down on the swinging member. This, as patentee points out, “prevents the swinging member from being easily disengaged from the bolt and firmly fastens the grating in the frame.” It would seem to constitute a more effective holding device than one so arranged that the loop will swing in and out under the' projection, without being directly pressed upon by the latter, after it has swung under. It is not necessary for us now to determine whether this particular arrangement of parts constitutes patentable invention; for the purposes of this appeal it may be assumed that the Berson patent is valid.
The details of the holding device above set forth are stated in the specifications to be “preferable,” but we think claim 1 cannot be sustained unless they are read into it; the claim itself seems to indicate that this is to be done, because it enumerates the projecting member *157"set in the frame,” which implies that it is inserted in the frame and there affixed in the manner described in the patent, or, it may be, in some other equivalent manner which makes the two parts of the locking device function as Berson’s parts do, the projection “bearing down” on the swinging loop to secure firm fastening.
The defendant’s device differs from this. Its swinging hook, which is the equivalent of the U-shaped structure, swings under a projection from the vertical flange of the angle iron. That projection is a tongue or lug stamped out of the vertical flange, which does not nip or bear down on the swinging hook, and therefore lacks the function of firm fastening which the Berson combination secures. As claim 1 must be construed, if it is to stand, defendant does not infringe it.
Decree affirmed, with costs.